                        Case 2:20-cv-01925-JCM Document 25 Filed 12/28/20 Page 1 of 2



                 1
                 2
                 3
                 4                                 UNITED STATES DISTRICT COURT
                 5                                        DISTRICT OF NEVADA
                 6                                                   ***
                 7    IN RE:                                                Bankr. Case No. BK-S-19-10001-BTB
                 8    DATABASEUSA.COM LLC,
                 9    Debtor
               10
                      INFOGROUP, INC.,                                      Case No. 2:20-CV-1925 JCM
               11
                                                            Plaintiff(s),                    ORDER
               12
                               v.
               13
                      DATABASEUSA.COM, LLC, EVEREST
               14     GROUP, LLC,
               15                                         Defendant(s).
               16
               17              Presently before the court is Donald Swanson’s (“petitioner”) verified petition for
               18     permission to practice pro hac vice. (ECF No. 19).

               19              On December 18, 2020, this court entered a minute order directing petitioner to “provide
                      a current Certificate of Good Standing from EACH state in which Petitioner has been admitted to
               20
                      practice law.” (ECF No. 20). Specifically, this court requested a “corrected Verified Petition
               21
                      using the ‘Notice of Corrected Image/Document’ event.” (Id.). Petitioner has not done so.
               22
                      Instead, he filed an addendum. (ECF No. 21). This court specifically requires a corrected
               23
                      verified petition.
               24     ...
               25     ...
               26     ...
               27     ...

               28     ...


James C. Mahan
U.S. District Judge
                        Case 2:20-cv-01925-JCM Document 25 Filed 12/28/20 Page 2 of 2



                1            Petitioner shall file, within seven (7) days of the entry of this order, a corrected verified
                2     petition as this court has stated. (ECF No. 20). Failure to timely comply will result in “the

                3     striking of any and all documents previously filed by the attorney.” LR IA 11-2(j).

                4            Accordingly,
                             IT IS SO ORDERED.
                5
                             DATED December 28, 2020.
                6
                7                                                  __________________________________________
                                                                   UNITED STATES DISTRICT JUDGE
                8
                9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                  -2-
